Amended ALD-251                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 14-2811
                                       ____________

                               IN RE: JOHN SUTCLIFFE,
                                                    Petitioner
                          ________________________________

                         On a Petition for Writ of Mandamus from
                              the United States District Court
                               for the District of New Jersey
                          (Related to D.C. Civ. No. 14-cv-02218)
                           _______________________________

                        Submitted Pursuant to Fed. R. App. Pro. 21
                                      June 5, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                               (Opinion filed: July 16, 2014)
                                      ____________

                                         OPINION
                                       ____________


PER CURIAM

       Petitioner John Sutcliffe, a South Carolina prisoner, seeks mandamus relief from

this Court. For the reasons that follow, we will deny the petition.

       Sutcliffe asserts that his request for mandamus relief is related to a civil action

filed in the United States District Court for the District of New Jersey, Thompson v.

Morton, D.N.J. Civ. No. 14-cv-02218. In that action, filed on April 3, 2014, fellow South
Carolina inmate Douglas Thompson sued several New Jersey state court judges, alleging

a violation of his civil rights, 42 U.S.C. § 1983. Sutcliffe also states in his mandamus

petition that he and Thompson are parties in a consolidated action pending in the New

Jersey Superior Court in Bergen County, Crawford v. McKie, No. BER-L-1708-14. He

asserts that several cases were filed in Hudson and Essex Counties by prisoners, and that

these cases were improperly consolidated and transferred to Bergen County. In

connection with these cases, Sutcliffe claims a right to mandamus relief because

“Thompson petitioned to remove” the Bergen County case to federal court “against our

will.” Petition, at 10. Sutcliffe claims that, “by that action [Thompson] made me a party

in [the federal court case] permitting me to correct any deficiency that was fraudulently

done to us.” Id. at 11. Sutcliffe also demands that we provide him with all the relief that

Thompson seeks in Thompson’s federal court case. See id. at 13-14. The remainder of

Sutcliffe’s mandamus petition is devoted to a religious argument that the convictions of

“All African Americans, Christians, Muslims and Jews [be] rendered void,” id. at 17, and

it includes a demand that he and others be released from their South Carolina prisons, see

id. at 34. In connection with Sutcliffe’s request for mandamus relief, we have examined

the complaint filed in Thompson v. Morton, D.N.J. Civ. No. 14-cv-02218, which was

attached as an exhibit to the mandamus petition.

       We will deny the petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

mandamus is an extreme remedy that is invoked only in extraordinary situations. See

                                              2
Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Traditionally, it may be

“used ... only ‘to confine an inferior court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is its duty to do so.’” Id.

(quoting Will v. United States, 389 U.S. 90, 95 n.2 (1967)). To justify the use of this

extraordinary remedy, a petitioner must show both a clear and indisputable right to the

writ and that he has no other adequate means to obtain the relief desired. See Haines v.

Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992).

       To the extent that Sutcliffe is challenging the handling of the New Jersey state

case, Crawford v. McKie, No. BER-L-1708-14, by New Jersey state officials, he does not

allege an action or omission by a United States District Court within this circuit over

which we might exercise our authority by way of mandamus. Cf. United States v.

Christian, 660 F.2d 892, 895 (3d Cir. 1981) (focal question for federal appellate court is

whether action of federal District Court impedes appellate jurisdiction granted in some

other provision of law). Accordingly, exercise of our mandamus jurisdiction would not

be proper. To the extent that Sutcliffe is seeking mandamus relief from his South

Carolina conviction, he has other adequate means to obtain relief. Haines, 975 F.2d at 89

(mandamus petitioner must show, among other things, that he has no other adequate

means to obtain the relief desired). Sutcliffe may seek relief from his conviction in the

appellate courts of South Carolina, or he may challenge his conviction and sentence

under 28 U.S.C. § 2254 in the federal district court in South Carolina.

       To the extent that Sutcliffe is challenging the actions or inactions of the federal

District Judge assigned in the matter of Thompson v. Morton, D.N.J. Civ. No. 14-cv-

                                               3
02218, he lacks standing. Sutcliffe is not a party in the Thompson federal civil rights

action, and his allegations in the mandamus petition of injury-in-fact in connection with

that action are vague. We are not persuaded that he has standing to seek mandamus relief

in connection with the Thompson case, see United States v. Mindel, 80 F.3d 394, 398

(9th Cir. 1996) (except in First Amendment cases, party that does not have standing to

directly appeal district court’s order does not have standing to petition court of appeals

for writ of mandamus). Moreover, as a non-lawyer pro se litigant, Sutcliffe may not

represent parties in the federal courts other than himself. See 28 U.S.C. § 1654; see also

Osei-Afriyie v. Medical College of Pa., 937 F.2d 876, 882–83 (3d Cir. 1991). If Sutcliffe

seeks the same relief that Thompson has demanded in D.N.J. Civ. No. 14-cv-02218, he

may file his own civil rights action in federal court, see 28 U.S.C. § 1343(a)(3) (“The

district courts shall have original jurisdiction of any civil action authorized by law to be

commenced by any person: *** (3) To redress the deprivation, under color of any State

law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity

secured by the Constitution of the United States or by any Act of Congress providing for

equal rights of citizens or of all persons within the jurisdiction of the United States.”).

       For the foregoing reasons, we will deny the petition for writ of mandamus.

Sutcliffe’s motion seeking to recall all remittiturs is denied. His motion to “reinstate case

14-1364” and to consolidate 14-1364, 14-2000, and 14-2811; motion titled “Affidavit of

Facts Recalling the Remittitur in Case 2012-212427; and motion seeking Ex Parte

Hearing and Legal Counsel, all are denied. His various motions to supplement the

mandamus petition are granted.

                                               4